Citation Nr: 0704302	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  03-22 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

Although the June 2002 rating decision and June 2003 
Statement of the Case reflect that the RO addressed the 
threshold matter of new and material evidence, the Board 
itself must make a determination as to whether evidence is 
new and material before addressing the merits of a claim.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. 
§§ 5108, 7104(b)).  Thus, the question as to whether the 
evidence before the Board is new and material will be 
discussed below.

In connection with this appeal, per his request, the veteran 
was scheduled to appear at a video conference hearing in 
October 2006.  However, he failed to report for this hearing 
and provided no explanation for his failure to report.  His 
request for a video conference hearing, therefore, is deemed 
withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d).


FINDING OF FACT

Evidence received since the May 1991 rating decision which 
denied an application to reopen a claim for service 
connection for an acquired psychiatric disorder does not 
raise a reasonable possibility of substantiating the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.


CONCLUSION OF LAW

New and material evidence has not been received and the claim 
to establish service connection for an acquired psychiatric 
disorder, to include schizophrenia, may not be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's original claim for service connection for 
paranoid schizophrenia was denied by the RO in a September 
1988 rating decision on the basis that the veteran's paranoid 
personality disorder was a constitutional and developmental 
abnormality and no basis for service connection was shown.  
Thereafter, by an April 1990 determination, the Board denied 
service connection for an acquired psychiatric disorder on 
the basis that such a disorder was not shown in service and 
has not been related to service.  

Most recently, by a May 1991 rating decision, the RO 
determined that new and material evidence to establish that 
the veteran's psychiatric disorder was incurred in or 
aggravated during his active military service or that a 
psychosis was manifested to a compensable degree within one 
year following his discharge from service had not been 
received.  The veteran was notified of this rating decision 
but he did not appeal.  Thus, this decision is final and not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.

Previous denials of service connection for PTSD by the Board 
in May 2001 and at other times will not be addressed by the 
Board in this decision as the undersigned considers the claim 
of service connection for PTSD to be a separate issue from 
the claim of service connection for an acquired psychiatric 
disorder, to include schizophrenia.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the May 1991 rating 
decision consisted of the veteran's service medical and 
personnel records as well as copies of his VA and private 
medical reports.  The RO determined that new and material 
evidence to reopen the claim for service connection for an 
acquired psychiatric disorder had not been presented because 
the evidence did not show that a psychiatric disorder was 
incurred in or aggravated during the veteran's active 
military service or that a psychosis was manifested to a 
compensable degree within one year following his discharge 
from service.  

Evidence received since the May 1991 rating decision includes 
VA and private treatment records which were not previously 
available for review.  However, the Board finds that none of 
this evidence is new and material within the meaning of 
38 C.F.R. § 3.156(a) because the claim still lacks competent 
evidence of a nexus between the veteran's current acquired 
psychiatric disorder, claimed as schizophrenia, and his 
period of active duty service more than 30 years ago.  
Specifically, the medical evidence refers to current 
psychiatric complaints and treatment; however, it suggests no 
opinion as to any underlying pathology or etiology for such 
complaints.

Upon consideration of the foregoing, the Board finds that, 
overall, both service and post-service records provide 
evidence against this claim as they indicate that the 
veteran's acquired psychiatric disorder, to include 
schizophrenia, was neither incurred in nor aggravated during 
the veteran's active military service and that a psychosis 
was not manifested to a compensable degree within one year 
following his discharge from service.  Thus, as at the time 
of the May 1991 rating decision which denied the veteran's 
claim, the evidence continues to show that his service 
records are negative for an acquired psychiatric disability 
and an acquired psychiatric disorder has not been linked to 
his period of active duty service and may not be so presumed.  

Despite the veteran's statements that he currently suffers 
from an acquired psychiatric disorder, claimed as 
schizophrenia, as a result of service, as a layperson without 
medical expertise or training, his statements alone are not 
competent evidence of a nexus between the claimed condition 
and his service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Accordingly, the 
veteran's claims must be denied. 

It is important for the veteran to understand that even if 
this claim was reopened, the medical evidence, as a whole, 
provides evidence against this claim, indicating that an 
acquired psychiatric disorder, to include schizophrenia, 
began over one year after his discharge from active duty 
service and has not been etiologically linked to such service 
by competent medical evidence.  Thus, additional medical 
records indicating ongoing psychiatric treatment would not, 
and do not, provide a basis to grant this claim.  Simply 
stated, the post-service medical record provides negative 
evidence against this claim, failing to indicate that any 
current acquired psychiatric disorder is related to the 
veteran's period of active duty service from 1972 to 1974.  

In conclusion, the Board finds that new and material evidence 
has not been received to reopen the claim for service 
connection for an acquired psychiatric disorder, claimed as 
schizophrenia.  38 C.F.R. § 3.156(a).  The claim is not 
reopened and the appeal is denied.  38 U.S.C.A. § 5108.

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in March and 
April 2002 and provided to the appellant prior to the June 
2002 rating decision on appeal satisfies the duty to notify 
provisions as these letters discuss the criteria with respect 
to the appellant's claim.  Moreover, since the appellant's 
claim is being denied, no disability rating or effective date 
will be assigned.  Therefore, there can be no possibility of 
prejudice to the appellant.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The Board observes that letters dated in March, April, and 
October 2002 and January 2004 as well as information provided 
in the June 2002 rating decision and June 2003 statement of 
the case informed the veteran of what constitutes new and 
material evidence.  Therefore, there is no prejudice to the 
veteran under Kent v. Nicholson, 20 Vet. App. 1 (2006).

Moreover, the Federal Circuit recently held that an SOC or 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield  v. Nicholson, No. 02-1077 (U.S. 
Vet. App. December 21, 2006) [hereinafter Mayfield III].  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).

With respect to the duty to assist, the RO has secured the 
veteran's service, VA, and private medical records.  As there 
is no indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

In this regard, it is noted that the evidence in connection 
with the veteran's claim for benefits from the Social 
Security Administration have not been obtained and are not 
available for review.  However, inasmuch as a March 1995 
response from the Social Security Administration reflects 
that the veteran was denied Social Security disability 
benefits and the records in connection with this claim have 
been destroyed, the Board finds that such records are not 
available and a remand to obtain such records would be 
futile.

As the evidence establishes that the appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, he was provided notice with 
respect to the requirements for new and material evidence, 
his claim was subsequently readjudicated in a statement of 
the case, and there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless error.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and Overton v. Nicholson, 
20 Vet. App. 427 (2006) (Reviewing the entire record and 
examining the various predecisional communications, the Court 
concluded that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, as the Board has done in this 
case.)  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
§ 5108 of this title."  38 U.S.C.A. § 5103A (f).  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of this claim.

ORDER

As no new and material evidence has been received, the claim 
for service connection for an acquired psychiatric disorder 
is not reopened.  The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


